Citation Nr: 0945268	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-19 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from October 1976 until his 
retirement in February 1997.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a  July 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.


FINDING OF FACT

The Veteran has bilateral carpal tunnel syndrome which first 
developed during his military service.


CONCLUSION OF LAW

Bilateral carpal tunnel syndrome was incurred in military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).

The Veteran's service treatment records show that in March 
1985 the Veteran reported severe right hand pain after 
boxing.  In December 1986 the Veteran reported tingling in 
both hands.  Although the Veteran did not complain of hand 
problems at his December 1996 discharge examination, the 
Veteran did complain of intermittent tingling of both hands 
on VA examination in January 1997.  The VA examiner noted 
normal examination of the hands.

VA medical records dated in March 2004 show that the Veteran 
complained of intermittent bilateral hand pain for many 
years.  VA records reveal that the Veteran again complained 
of hand pain in May 2004 and reported that writing 
exacerbated his symptoms.  In October 2004 the Veteran 
complained of bilateral acute hand numbness and chronic loss 
of strength.  A provisional diagnosis of carpal tunnel 
syndrome was made.  

In January 2005, Veteran complained of a many year history of 
hand numbness and pain, exacerbated by any usage of the 
hands.  An EMG was performed and the diagnosis of bilateral 
carpal tunnel syndrome was made.  Subsequent VA outpatient 
records show continuing bilateral carpal tunnel syndrome and 
the use of wrist braces.

In this case the Veteran was noted to complain of tingling of 
the hands on two occasions in service.  The second time was 
in January 1997, just before discharge from service in 
February 1997.  The Board finds the Veteran's March 2004 and 
January 2005 statements of a many-year history of 
intermittent hand pain and numbness to be credible.  See 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Although the Veteran did 
not receive a full diagnosis of bilateral carpal tunnel 
syndrome until January 2005 that was the first time he was 
provided electrodiagnostic testing to confirm such.  

The Board finds that given the in-service complaints, the 
post service complaints, and the credible report of the 
Veteran of continuing bilateral hand tingling following 
discharge from service, that the evidence is at least in 
equipoise that the Veteran's current bilateral carpal tunnel 
syndrome is related to service.  Accordingly, service 
connection for bilateral carpal tunnel syndrome is warranted.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 




ORDER

Service connection for bilateral carpal tunnel syndrome is 
granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


